Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Inc. Reports 2009 Financial and Operating Results << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, March 30 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today reported its 2009 financial and operating results. Gold revenue from the Company's Seabee Operation for the year ended 2009 increased 18 percent to $48.5 million from $41.0 million reported for the year ended 2008. The increase was a result of a 20 percent improvement in Canadian dollar gold prices realized (2009 - $1,112 (U.S. $975); 2008 - $930 (U.S. $871)) offset by a modest decrease in gold sales volume (2009 - 43,631 ounces; 2008 - 44,099 ounces). << Annual Seabee Production and Costs Statistics Dec 31 Dec 31 2009 2008 Tonnes Milled 247,641 228,427 Head Grade (grams per tonne) 6.17 6.46 Recovery (%) 95.3% 95.8% Gold Produced (ounces) (1) 46,827 45,466 Gold Sold (ounces) (2) 43,631 44,099 Operating Expenses (CDN$ million) $30.5 $32.2 Cash Operating Costs (CDN$/oz) (3) $699 $729 Cash Operating Costs (US$/oz) (3) $613 $683 (1) Includes ounces produced from Santoy 7 and Porky West bulk samples. (2) Excludes 3,379 ounces (2008 - 640 ounces) sold from Porky West bulk sample. (3) For an explanation of non-GAAP performance measures, refer to "Non- GAAP Performance Measures". >> Neil McMillan, President and Chief Executive Officer stated that, "2009 was a very successful year for Claude. The Company demonstrated through exploration and the delivery of a National Instrument 43-101 compliant mineral resource evaluation the significant potential of our Madsen gold project. Our achievements at the Seabee Operation were also notable. We successfully executed underground exploration while increasing our margins and produced ounces at Seabee." During 2009, the Company improved operating and profit margins at the
